COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re The State of Texas Ex Rel. Kim Ogg

Appellate case number:   01-22-00364-CR

Trial court case number: 1758852

Trial court:             339th District Court of Harris County

       Real party in interest Robert Gault’s motion for en banc reconsideration is denied.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting for the En Banc Court

En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: December 15, 2022